737 N.W.2d 691 (2007)
Gust PAPADELIS, Niki Papadelis, Telly's Greenhouse and Garden Center, Inc., and Telly's Nursery LLC, Plaintiffs-Appellees/ Cross-Appellants,
v.
CITY OF TROY, Mark Stimac, and Marlene Struckman, Defendants-Appellants/Cross-Appellees.
Docket No. 132366. COA No. 268920.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for reconsideration of this Court's June 29, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The motion for immediate consideration is DENIED.